DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.

Applicant has amended the claims.  To address these amendments, the rejections have been modified.  Please see the rejections that follow.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 states ‘transmits a data’;  this should be ‘transmits data’.  Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  claim 29 states ‘receives a data’;  this should be ‘receives data’.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 24-26, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, claim 10 recites ‘…wherein the first time offset includes a third number of a period of a control channel N3…’  It is unclear what this means.  That is, the offset includes a third number of what?  A third of a period?  The third period.  Is there a second period?

Regarding claim 11-12, claim 11 recites ‘a fourth scaling factor’  Where is scaling factors 1-3?  Are there scaling factors 1-3?  Claim 12 does not cure the deficiencies of claim 11.

Regarding claim 24, claim 24 recites ‘…wherein the first time offset includes a third number of a period of a control channel N3…’  It is unclear what this means.  That is, the offset includes a third number of what?  A third of a period?  The third period.  Is there a second period?

Regarding claim 25-26, claim 25 recites ‘a fourth scaling factor’  Where is scaling factors 1-3?  Are there scaling factors 1-3?  Claim 26 does not cure the deficiencies of claim 25.

Regarding claim 38, claim 38 recites ‘…wherein the first time offset includes a third number of a period of a control channel N3…’  It is unclear what this means.  That is, the offset includes a third number of what?  A third of a period?  The third period.  Is there a second period?

Regarding claim 39-40, claim 39 recites ‘a fourth scaling factor’  Where is scaling factors 1-3?  Are there scaling factors 1-3?  Claim 40 does not cure the deficiencies of claim 39.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (R1-1812142), and further in view of D3 – EP3411976B1 (also published as WO 2017/135887).

Regarding claim 1, D1 discloses an apparatus comprising: (See D1 fig. 2, eMTC UE)
a receiver that receives a resource configuration; and (See D1 fig. 2, preconfigured resource allocation is being sent from eNB to eMTC UE)
a transmitter that transmits a data based on the resource configuration; (See D1 fig. 2, UE transmitting data on the preconfigured resources)
wherein the receiver further receives a feedback control signal of the data in a first search space and the resource configuration includes: (See D1 fig. 2, section 3.5 HARQ feedback on MPDCCH search space)
a resource for the data; 
a period of the resource P;
a duty cycle of the resource D; 
a duty period of the resource Ton; 
a frequency band of the feedback control signal; 
a transport block size of the data;
a modulation and code scheme of the data; 
a number of repetitions of the feedback control signal R; 
a first scaling factor G of the first search space; 
a reduced blind detection indication;
a response window size T to receive the feedback control signal;
or some combination thereof, (See D1 section 3.1 Preconfigured resource allocation. Configuration parameters. To enable the transmission in PUR, the resource definition should include at least the following configurations: Resource allocation in frequency and time domain; Repetition number and frequency hopping pattern; MCS and/or TBS; Cycle duration for the occasions where the PURs are available for the UEs; Power control parameters)
D1 does not explicitly disclose wherein the apparatus monitors the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset.  However, D3 does disclose wherein the apparatus monitors the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset.  (See D3 para. 29; offset (e.g. first time offset); para. 49; PUCCH carries HARQ-ACK (e.g. feedback control signal) which starts after the transmission ends (otherwise there is nothing to ACK) and has an offset; see also para. 75; timing advance value)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of D1 to include the teaching of wherein the apparatus monitors the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset of D3 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 9, D1 in view of D3 discloses the apparatus of claim 1, wherein the response window has a second time duration. (See D3 para. 29; offset (e.g. first time offset); para. 49; PUCCH carries HARQ-ACK which takes a certain amount of time (e.g. second time duration)) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

	Regarding claim 10, D1 in view of D3 discloses the apparatus of claim 9, wherein the first time offset includes a third number of a period of a control channel N3; and 
the resource configuration further includes the third number of the period of a control channel N3.  (See D3 para. 29; PUCCH control channel having a period by starting offset which is defined for each CE level; see also 112) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback and further to allow for flexible configuration.

Regarding claim 11, D1 in view of D3 discloses the apparatus of claim 9, wherein the second time duration is scaled from a random access response window by a fourth scaling factor W. (See D3 para. 97; scalar resource index (e.g. scaling factor W) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 12, D1 in view of D3 discloses the apparatus of claim 11, wherein the resource configuration further includes the fourth scaling factor W.  (See D3 para. 98; index given in downlink signaling) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 13, D1 in view of D3 discloses the apparatus of claim 11, wherein the random access response window is the window for monitoring the response signal after preamble transmission in random access channel procedure. (See D3 para. 73; preamble; para. 51; PRACH) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 14, D1 in view of D3 discloses the apparatus of claim 1, wherein the first search space is started in a narrowband, and an index of the narrowband is determined by at least one of:  
the period of the resource T; 
a radio network temporary identifier; 
a coverage enhancement mode; and 
a preamble index of the latest access. (See D3 para. 29; narrowband; para. 74-75 RNTI; para. 77; C-RNTI used for communication (e.g. index of narrowband in that it provides correct value for communicating) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Claims 15, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (R1-1812142), and further in view of D3 – EP3411976B1.

Regarding claim 15, D1 discloses a method comprising: (See D1 fig. 2, eMTC UE)
Receiving, by a receiver, a resource configuration; and (See D1 fig. 2, preconfigured resource allocation is being sent from eNB to eMTC UE)
Transmitting, by a transmitter, a data based on the resource configuration; (See D1 fig. 2, UE transmitting data on the preconfigured resources)
wherein the receiver further receives a feedback control signal of the data in a first search space and the resource configuration includes: (See D1 fig. 2, section 3.5 HARQ feedback on MPDCCH search space)
a resource for the data; 
a period of the resource P;
a duty cycle of the resource D; 
a duty period of the resource Ton; 
a frequency band of the feedback control signal; 
a transport block size of the data;
a modulation and code scheme of the data; 
a number of repetitions of the feedback control signal R; 
a first scaling factor G of the first search space; 
a reduced blind detection indication;
a response window size T to receive the feedback control signal;
or some combination thereof, (See D1 section 3.1 Preconfigured resource allocation. Configuration parameters. To enable the transmission in PUR, the resource definition should include at least the following configurations: Resource allocation in frequency and time domain; Repetition number and frequency hopping pattern; MCS and/or TBS; Cycle duration for the occasions where the PURs are available for the UEs; Power control parameters)
D1 does not explicitly disclose monitoring the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset.  However, D3 does disclose monitoring the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset.  (See D3 para. 29; offset (e.g. first time offset); para. 49; PUCCH carries HARQ-ACK (e.g. feedback control signal) which starts after the transmission ends (otherwise there is nothing to ACK) and has an offset; see also para. 75; timing advance value)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 to include the teaching of monitoring the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset of D3 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 23, D1 in view of D3 discloses the method of claim 15, wherein the response window has a second time duration. (See D3 para. 29; offset (e.g. first time offset); para. 49; PUCCH carries HARQ-ACK which takes a certain amount of time (e.g. second time duration)) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

	Regarding claim 24, D1 in view of D3 discloses the method of claim 23, wherein the first time offset includes a third number of a period of a control channel N3; and 
the resource configuration further includes the third number of the period of a control channel N3.  (See D3 para. 29; PUCCH control channel having a period by starting offset which is defined for each CE level; see also 112) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback and further to allow for flexible configuration.

Regarding claim 25, D1 in view of D3 discloses the method of claim 23, wherein the second time duration is scaled from a random access response window by a fourth scaling factor W. (See D3 para. 97; scalar resource index (e.g. scaling factor W) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 26, D1 in view of D3 discloses the method of claim 25, wherein the resource configuration further includes the fourth scaling factor W.  (See D3 para. 98; index given in downlink signaling) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 27, D1 in view of D3 discloses the method of claim 25, wherein the random access response window is the window for monitoring the response signal after preamble transmission in random access channel procedure. (See D3 para. 73; preamble; para. 51; PRACH) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 28, D1 in view of D3 discloses the method of claim 15, wherein the first search space is started in a narrowband, and an index of the narrowband is determined by at least one of:  
the period of the resource T; 
a radio network temporary identifier; 
a coverage enhancement mode; and 
a preamble index of the latest access. (See D3 para. 29; narrowband; para. 74-75 RNTI; para. 77; C-RNTI used for communication (e.g. index of narrowband in that it provides correct value for communicating) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Claims 29, and 37-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (R1-1812142), and further in view of D3 – EP3411976B1.

Regarding claim 29, D1 discloses an apparatus comprising: (See D1 fig. 2, eNB)
a transmitter that transmits a resource configuration; and (See D1 fig. 2, preconfigured resource allocation is being sent from eNB to eMTC UE)
a receiver that receives a data based on the resource configuration; (See D1 fig. 2, UE transmitting data on the preconfigured resources to eNB)
wherein the transmitter further transmits a feedback control signal of the data in a first search space and the resource configuration includes: (See D1 fig. 2, section 3.5 HARQ feedback on MPDCCH search space)
a resource for the data; 
a period of the resource P;
a duty cycle of the resource D; 
a duty period of the resource Ton; 
a frequency band of the feedback control signal; 
a transport block size of the data;
a modulation and code scheme of the data; 
a number of repetitions of the feedback control signal R; 
a first scaling factor G of the first search space; 
a reduced blind detection indication;
a response window size T to receive the feedback control signal;
or some combination thereof, (See D1 section 3.1 Preconfigured resource allocation. Configuration parameters. To enable the transmission in PUR, the resource definition should include at least the following configurations: Resource allocation in frequency and time domain; Repetition number and frequency hopping pattern; MCS and/or TBS; Cycle duration for the occasions where the PURs are available for the UEs; Power control parameters)
D1 does not explicitly disclose wherein the apparatus transmits the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset.  However, D3 does disclose wherein the apparatus transmits the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset.  (See D3 para. 29; offset (e.g. first time offset); para. 49; PUCCH carries HARQ-ACK (e.g. feedback control signal) which starts after the transmission ends (otherwise there is nothing to ACK) and has an offset; see also para. 75; timing advance value)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of D1 to include the teaching of wherein the apparatus transmits the feedback control signal of the data in a response window, and the response window starts from a time slot that contains the end of the data transmission plus a first time offset of D3 with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 37, D1 in view of D3 discloses the apparatus of claim 29, wherein the response window has a second time duration. (See D3 para. 29; offset (e.g. first time offset); para. 49; PUCCH carries HARQ-ACK which takes a certain amount of time (e.g. second time duration)) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

	Regarding claim 38, D1 in view of D3 discloses the apparatus of claim 37, wherein the first time offset includes a third number of a period of a control channel N3; and 
the resource configuration further includes the third number of the period of a control channel N3.  (See D3 para. 29; PUCCH control channel having a period by starting offset which is defined for each CE level; see also 112) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback and further to allow for flexible configuration.

Regarding claim 39, D1 in view of D3 discloses the apparatus of claim 37, wherein the second time duration is scaled from a random access response window by a fourth scaling factor W. (See D3 para. 97; scalar resource index (e.g. scaling factor W) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 40, D1 in view of D3 discloses the apparatus of claim 39, wherein the resource configuration further includes the fourth scaling factor W.  (See D3 para. 98; index given in downlink signaling) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Regarding claim 41, D1 in view of D3 discloses the apparatus of claim 39, wherein the random access response window is the window for monitoring the response signal after preamble transmission in random access channel procedure. (See D3 para. 73; preamble; para. 51; PRACH) The motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to allow for acknowledgement of packets in a difficult wireless environment and further to allow for narrowband wireless communication and feedback.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461